DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 14, 2020, July 24, 2020, and August 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0006], line 2, “raking the initial set” should read “ranking the initial set”
Appropriate correction is required.


Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18, line 3, should be changed to:
Ranking the initial set; and
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kodera (JP-2019127238-A) in view of Kim (US-20200118560-A1).

Regarding claim 1, Kodera teaches a method of testing situational awareness of a test driver tasked with monitoring a vehicle operating in an autonomous driving mode (see Kodera, Abstract, and paragraph 7, regarding “a control device that controls a vehicle capable of automatic driving (mode), and includes a state detection unit that detects a state of an occupant (for example, a test driver) and detection information based on the detection information of the state detection unit. Whether the physical condition judgment means for judging (testing) the physical condition of the occupant (situational awareness), the physical condition confirmation means for confirming the physical condition of the occupant by asking the occupant, the judgment result of the physical condition judgment means and the confirmation result of the physical condition confirmation means A vehicle control apparatus comprising: a result determination unit that determines whether or not and an automatic driving control unit that executes automatic driving control according to a determination result of the result determination unit ), the method comprising: identifying, by one or more processors, a signal that indicates that the test driver may be distracted (see Kodera, paragraphs 19 and 21, regarding “the state detection means 12 detects, for example, the occupant's movement, facial expression, facial color, breathing state, sweating state, etc. as the occupant state”, and “the physical condition determination unit 13 determines whether or not there is an abnormal physical condition of the occupant (whether the occupant is in a poor physical condition) based on the detection information of the state detection unit 12”, whereby the occupant (test driver) state may be indicative of (signaling) a distracted state); based on the signal, determining, by the one or more processors, that a question can be asked of the test driver (see Kodera, paragraph 25, regarding “the physical condition determining means 13 determines that the occupant (test driver) is in a state of car sickness as an abnormality of the occupant's physical condition, the physical condition confirming means 14 uses a voice such as “Are you sick of the car?” Ask a question and accept the voice response of the occupant as a confirmation result”); providing, by the one or more processors, the question to the test driver (see Kodera, paragraph 25, regarding “Ask (providing) a question and accept the voice response of the occupant (test driver) as a confirmation result”); and receiving, by the one or more processors, input from the test driver providing an answer to the question see Kodera, paragraph 25, regarding “Ask a question and accept the voice (input) response of the occupant (test driver) as a confirmation result”).
Kodera does not teach identifying, by the one or more processors, a plurality of factors relating to a driving context for the vehicle; based on the determination, generating, by the one or more processors, a question based on the plurality of factors; 
However, Kim remedies this shortfall with a teaching of “a dialogue system for a vehicle may include: a storage configured to store context information (for example, a plurality of factors relating to a driving context for the vehicle) including at least one of vehicle state information indicating a state of the vehicle and driving environment information related to a driving environment of the vehicle; an input processor configured to acquire an utterance from a user and to extract an action corresponding to the utterance when it is identified that the utterance includes user state information; a dialogue manger configured to acquire a parameter value of a condition determination parameter used to determine whether the action corresponding to the utterance is executable from the storage, to determine an action to be executed based on the parameter value of the condition determination parameter, and to acquire a parameter value of an action parameter used to execute the determined action from the storage; and a result processor configured to generate a response to execute the determined action using the acquired parameter value of the action parameter”, whereby “the response that is output by corresponding to the user's utterance or context may include the dialogue response (question to be asked), the vehicle control, and the external content provision. The dialogue response may include an initial dialogue, a question, and an answer including information. The dialogue response may be stored as database in a response template 149” (see Kim, Abstract, paragraphs 8, and 397).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to further comprise the method of testing situational awareness of a test driver tasked with monitoring a vehicle operating in an autonomous driving mode of Kodera, with the dialogue system of Kim as this would further improve and enhance test driver interactions and communications to the method of testing situation awareness of a test driver by further augmenting a better user experience with a repository of a plurality of factors relating to a driving context for the vehicle that can be communicated to the test driver using natural language, and therefore, modified Kodera enables identifying, by the one or more processors, a plurality of factors relating to a driving context for the vehicle; based on the determination, generating, by the one or more processors, a question based on the plurality of factors.

Regarding claim 2, modified Kodera teaches the method of claim 1, including further comprising, identifying a second signal indicating that the test driver may not be distracted, and wherein determining that a question can be asked is further based on the second signal (see Kodera, paragraphs 24-26, regarding “biological information detection sensor (biological information detection means) for detecting biological information such as the body temperature and heart rate of an occupant (test driver) is provided in the vehicle 1”, an example of a second signal that may be indicative that a test driver may not be distracted (normal), and therefore determining that a question need not to be asked based on the second signal).

Regarding claim 3, modified Kodera teaches the method of claim 2, including wherein the second signal includes the test driver inputting feedback about the vehicle's driving into a user input device (see Kodera, paragraph 35, regarding “an answer (feedback) indicating that there is no abnormality in physical condition is made in response to the inquiry by the confirmation means 14”, based, in part from a vehicle’s driving (state)).

Regarding claim 4, modified Kodera teaches the method of claim 2, excluding wherein the second signal includes the test driver taking manual control of the vehicle.
It would have been obvious to one of ordinary skill in the art of autonomous driving at the time of Applicant’s filing date to know that a manual control mode option in an autonomous vehicle with a driver tasked to monitor the vehicle operating in an autonomous driving mode would have an ability to override any level of autonomous mode as a fail-safe feature to avoid collision, for example, when a second signal is indicative of the driver’s physical condition to be normal.

Regarding claim 6, modified Kodera teaches the method of claim 1, including wherein the signal relates to a lack of feedback input into a user input device of the vehicle after a certain type of event (see Kodera, paragraph 19, regarding “state detection means 12 detects, for example, the occupant's movement, facial expression, facial color, breathing state, sweating state, etc. as the occupant state (event)”, whereby a response is not needed (lack of feedback input into a user input device of the vehicle) when the signal is indicative of the test driver not be distracted).

Regarding claim 7, modified Kodera teaches the method of claim 1, including wherein the signal relates to feedback input into a first user input device of the vehicle after a certain type of event that is inconsistent with feedback input into a first user input device by a passenger of the vehicle after the certain type of event (see Kodera, paragraph 27, regarding “result determination unit 15 determines whether or not the “determination result” by the physical condition determination unit 13 and the “confirmation result” by the physical condition determination unit 14 match (consistent or inconsistent) when an inquiry (feedback request) is made to the occupant (passenger) by the physical condition confirmation unit 14”).

Regarding claim 8, modified Kodera teaches the method of claim 1, including wherein the signal relates to a lack of feedback input into a first user input device of the vehicle after a certain type of event when there is feedback input device by a passenger of the vehicle after the certain type of event (see Kodera, paragraph 30, regarding “no response (lack of feedback) from the occupant (passenger) for the predetermined number of questions, the physical condition confirmation means 14 sets the confirmation result to “no answer”).

Regarding claim 9, modified Kodera teaches the method of claim 1, including wherein the determining that a question can be asked is further based on whether a threshold number of signals that indicates that the test driver may be distracted have been identified (see Kodera, paragraph 20, regarding “the timing at which the state detection unit 12 detects the state of the occupant (such as distracted) may be determined as appropriate, and may be detected constantly or at a predetermined interval”, whereby, for example, a predetermined interval can be derived from a threshold number of signal (samples).

Regarding claim 10, modified Kodera teaches the method of claim 1, including wherein the determining that a question can be asked is further based on whether pre-stored map information indicates that the vehicle is currently within an area where questions are not to be asked (see Kodera, paragraph 16, regarding “the driving route (based on a pre-stored map information) to the destination is set by the navigation device 20 provided in the vehicle 1, the automatic driving control means 11 performs the automatic driving of the vehicle 1 toward the destination with the set driving route. Although illustration is omitted, the vehicle 1 includes a front monitoring camera and various sensors. The automatic driving control means 11 executes automatic driving control according to the traveling state (plurality of factors) of the vehicle 1 based on the output information from these forward monitoring cameras and various sensors”, whereby, for example, the travel state is indicative of a test driver not distracted, the current waypoint of the automated driving route is in an area where questions are not (needed) to be asked).

Regarding claim 11, modified Kodera teaches the method of claim 1, including wherein the determining that a question can be asked is further based on a current speed of the vehicle (see Kim, paragraph 419, regarding a  “trigger indicating the risk of the drowsy driving may be acquired by manually measuring the driver's state and the vehicle state, e.g., a case in which a hear rate is reduced, a case in which a front and rear clearance is a reference distance or more, a case in which the vehicle speed is a reference speed or less, or by active measurement via the dialogue, e.g., a case of uttering a question to a driver and measuring a driver's response speed to the question”, an example of a question to be asked based, in part, on current speed of the vehicle).

Regarding claim 15, modified Kodera teaches the method of claim 1, including wherein the plurality of factors is identified further based on objects detected by a perception system of the vehicle (Kodera, paragraph 16, regarding “the automatic driving control means 11 performs the automatic driving of the vehicle 1 toward the destination with the set driving route. Although illustration is omitted, the vehicle 1 includes a front monitoring camera and various sensors”, an example of a driving environment perception system of a vehicle).

Regarding claim 16, modified Kodera teaches the method of claim 1, including wherein the plurality of factors is identified further based on pre-stored map information used to control the vehicle in the autonomous driving mode (see Kodera, paragraph 16, regarding “the driving route (based on a pre-stored map information) to the destination is set by the navigation device 20 provided in the vehicle 1, the automatic driving control means 11 performs the automatic driving of the vehicle 1 toward the destination with the set driving route. Although illustration is omitted, the vehicle 1 includes a front monitoring camera and various sensors. The automatic driving control means 11 executes automatic driving control according to the traveling state (plurality of factors) of the vehicle 1 based on the output information from these forward monitoring cameras and various sensors”).

Regarding claim 17, modified Kodera teaches the method of claim 1, including wherein the generating the question includes generating an answer to the question based on the plurality of factors (see Kim, paragraph 397, regarding “the dialogue response may include an initial dialogue, a question, and an answer including information. The dialogue response may be stored as database in a response template 149”).

Regarding claim 18, modified Kodera teaches the method of claim 1, including wherein the generating the question includes: identifying an initial set of predefined questions; raking the initial set; and selecting the question from the ranked initial set. (see Kim, figures 19A and 21, paragraphs 90 and 311, regarding “actions (dialog sessions) such as a route guidance, a vehicle state check, and gasoline station recommendation may be pre-defined in a domain/action inference rule DB 141 (refer to FIG. 19A), and it may be possible to extract an action (dialog response) corresponding to a user's utterance, i.e., an action intended by a user, according to the stored inference rule. An action (question request) related to an event occurred in the vehicle may be pre-defined and then stored in a relational action DB 146b (refer to FIG. 21)”, whereby “the dialogue and action state DB 147 may store a policy for determining the priority (ranking) among the candidate actions (questions)”).

Regarding claim 19, modified Kodera teaches the method of claim 18, including wherein the ranking is based on predetermined values associated with the predefined questions (see Kim, paragraph 342, regarding “parameter manager 124 may acquire initial (predetermined) values of all of the candidate actions or the parameter manager 124 may acquire only initial values of the candidate actions which are determined to be executable by the action priority determiner 125”). 

Regarding claim 20, modified Kodera teaches the method of claim 19, including wherein the predetermined values correspond to difficulty of questions (see Kim, paragraph 515, regarding “an ineffective parameter (pre-determined value) having difficulties in the action (associated question) execution condition determination, the ambiguity (difficulty) solver 123 may acquire the effective parameter from the ineffective parameter”).

Regarding claim 21, modified Kodera teaches the method of claim 20, including wherein the ranking is further based on an amount of time expected to be available to ask and receive user input providing an answer to the question (see Kodera, paragraph 29, regarding “when there is no answer to the question to the occupant, the physical condition confirmation unit 14 makes another question after a predetermined period (for example, about 10 seconds). Thereafter, when there is no response from the occupant, the physical condition confirmation means 14 repeats the inquiry to the occupant a predetermined number of times), whereby the predetermined number of times can be indicative of the ranking (importance) of the question).

Regarding claim 22, modified Kodera teaches the method of claim 1, including further comprising, processing the input to determine whether the answer was correct (see Kodera, paragraph 27, regarding “result determination unit 15 determines whether or not the “determination result” by the physical condition determination unit 13 and the “confirmation result” by the physical condition determination unit 14 match (correct or incorrect) when an inquiry (feedback request) is made to the occupant (passenger) by the physical condition confirmation unit 14”).

Regarding claim 23, modified Kodera teaches the method of claim 22, including further comprising, initiating an intervention response based on the determination of whether the answer was correct (see Kodera, paragraph 32, regarding “automatic driving control means 11 restricts the behavior of the vehicle 1 when the result judgment means 15 judges that the judgment result of the physical condition judgment means 13 and the confirmation result of the physical condition confirmation means 14 (correct) match. The first suppression control (intervention response) is executed. That is, the automatic driving control means 11 executes the first suppression control, for example, limits the upper limit values of the acceleration, deceleration, yaw rate, pitching, vehicle speed, etc. of the vehicle 1 so that the vehicle 1 travels more smoothly”).

Regarding claim 24, modified Kodera teaches the method of claim 22, including further comprising, sending the determination of whether the answer was correct to a remote computing device (see Kim, paragraph 80, regarding “gateway connecting the dialogue system to a user may be a vehicle or a mobile device connected to the vehicle. As mentioned below, the dialogue system may be provided in a vehicle or a remote server (computing device) outside of the vehicle so as to send or receive data (for example, the determination of whether the answer was correct data) through the communication with the vehicle or the mobile device connected to the vehicle”).

Claims 5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kodera (JP-2019127238-A) in view of Kim (US-20200118560-A1) and further in view of Heckmann (US-20170050642-A1).

Regarding claim 5, modified Kodera teaches the method of claim 2, excluding wherein the second signal includes the test driver inputting details about an object in an environment of the vehicle into a user input device.
Heckmann teaches a SYSTEM FOR AUTONOMOUSLY OR PARTIALLY AUTONOMOUSLY DRIVING A VEHICLE WITH COMMUNICATION MODULE FOR OBTAINING ADDITIONAL INFORMATION FROM A VEHICLE DRIVER AND CORRESPONDING METHOD, whereby an “environment representation where ambiguous objects are identified is such that information obtained from the driver of the vehicle are added. The system generates an information request. Additional information is extracted and accumulated in the environment representation map. Traffic is then determined and suitable control signals for the vehicles are generated. In case no ambiguous objects are included in the environment representation but the system is not capable of deciding on traffic, the driver is asked to disambiguate the situation or to instruct on dealing with the traffic” (see Heckmann, Abstract, paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to further comprise the method of testing situational awareness of a test driver tasked with monitoring a vehicle operating in an autonomous driving mode of modified Kodera with the system for autonomously or partially autonomously driving a vehicle with communication module for obtaining additional information from a vehicle driver and corresponding method of Heckmann because this would improve the performance of autonomous driving systems or partially autonomous driving systems and the methods realizing such autonomous or partially autonomous driving with more accurate and reliable environment representation, and therefore, further modified Kodera enables wherein the second signal includes the test driver inputting details about an object in an environment of the vehicle into a user input device.

Regarding claim 12, modified Kodera teaches the method of claim 1, excluding wherein the determining that a question can be asked is further based on a number of road users detected in an environment of the vehicle.
Heckmann teaches a SYSTEM FOR AUTONOMOUSLY OR PARTIALLY AUTONOMOUSLY DRIVING A VEHICLE WITH COMMUNICATION MODULE FOR OBTAINING ADDITIONAL INFORMATION FROM A VEHICLE DRIVER AND CORRESPONDING METHOD, whereby an “environment representation where ambiguous objects are identified is such that information obtained from the driver of the vehicle are added. The system generates an information request. Additional information is extracted and accumulated in the environment representation map. Traffic is then determined and suitable control signals for the vehicles are generated. In case no ambiguous objects are included in the environment representation but the system is not capable of deciding on traffic, the driver is asked to disambiguate the situation or to instruct on dealing with the traffic” (see Heckmann, Abstract, paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to further comprise the method of testing situational awareness of a test driver tasked with monitoring a vehicle operating in an autonomous driving mode of modified Kodera with the system for autonomously or partially autonomously driving a vehicle with communication module for obtaining additional information from a vehicle driver and corresponding method of Heckmann because this would improve the performance of autonomous driving systems or partially autonomous driving systems and the methods realizing such autonomous or partially autonomous driving with more accurate and reliable environment representation, and therefore, further modified Kodera enables wherein the determining that a question can be asked is further based on a number of road users detected in an environment of the vehicle (see Heckmann, Abstract, paragraph 59, regarding “a congestion on the neighboring lane, the system cannot fulfill its driving task on its own, because a lane change on the congested lane seems to be impossible due to small gaps between the cars. In such a case the driver is motivated by the system by a respective information request to communicate with the other traffic participants and negotiate a gap to them. The driver will then if he negotiated such gap, give a response to the system indicting that there is a gap available and thus the system may understand that the gap even if currently considered too small is sufficient for performing the lane change. This can be made because the driver negotiated such gap and thus can be sure that the gap will be enlarged by the other traffic participant actively so that the vehicle can change the lane. Having knowledge about such gap to be generated, the system then can autonomously perform the lane change”, whereby a question to be asked is based on a number of road users detected in an environment, for example, in a traffic congestion with a plurality of road users (vehicles).

Regarding claim 13, modified Kodera teaches the method of claim 1, excluding wherein the determining that a question can be asked is further based on whether another object in an environment of the vehicle is performing a certain type of maneuver.
Heckmann teaches a SYSTEM FOR AUTONOMOUSLY OR PARTIALLY AUTONOMOUSLY DRIVING A VEHICLE WITH COMMUNICATION MODULE FOR OBTAINING ADDITIONAL INFORMATION FROM A VEHICLE DRIVER AND CORRESPONDING METHOD, whereby an “environment representation where ambiguous objects are identified is such that information obtained from the driver of the vehicle are added. The system generates an information request. Additional information is extracted and accumulated in the environment representation map. Traffic is then determined and suitable control signals for the vehicles are generated. In case no ambiguous objects are included in the environment representation but the system is not capable of deciding on traffic, the driver is asked to disambiguate the situation or to instruct on dealing with the traffic” (see Heckmann, Abstract, paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to further comprise the method of testing situational awareness of a test driver tasked with monitoring a vehicle operating in an autonomous driving mode of modified Kodera with the system for autonomously or partially autonomously driving a vehicle with communication module for obtaining additional information from a vehicle driver and corresponding method of Heckmann because this would improve the performance of autonomous driving systems or partially autonomous driving systems and the methods realizing such autonomous or partially autonomous driving with more accurate and reliable environment representation, and therefore, further modified Kodera enables wherein the determining that a question can be asked is further based on whether another object in an environment of the vehicle is performing a certain type of maneuver (see Heckmann, paragraph 41, regarding the “system may need some information on another vehicle for safe overtaking. In that case the system may ask the driver “As we want to overtake, will this car pull out?” in that case at first the driver is informed about the action that is currently considered and then the question itself about a particular object like a preceding car is asked”, whereby, for example, a question is asked based on another object (vehicle) in an environment of the vehicle is performing a cruising maneuver allowing itself to be overtaken).

Regarding claim 14, modified Kodera teaches the method of claim 1, excluding wherein the determining that a question can be asked is further based on whether the vehicle is performing a certain type of maneuver.
Heckmann teaches a SYSTEM FOR AUTONOMOUSLY OR PARTIALLY AUTONOMOUSLY DRIVING A VEHICLE WITH COMMUNICATION MODULE FOR OBTAINING ADDITIONAL INFORMATION FROM A VEHICLE DRIVER AND CORRESPONDING METHOD, whereby an “environment representation where ambiguous objects are identified is such that information obtained from the driver of the vehicle are added. The system generates an information request. Additional information is extracted and accumulated in the environment representation map. Traffic is then determined and suitable control signals for the vehicles are generated. In case no ambiguous objects are included in the environment representation but the system is not capable of deciding on traffic, the driver is asked to disambiguate the situation or to instruct on dealing with the traffic” (see Heckmann, Abstract, paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to further comprise the method of testing situational awareness of a test driver tasked with monitoring a vehicle operating in an autonomous driving mode of modified Kodera with the system for autonomously or partially autonomously driving a vehicle with communication module for obtaining additional information from a vehicle driver and corresponding method of Heckmann because this would improve the performance of autonomous driving systems or partially autonomous driving systems and the methods realizing such autonomous or partially autonomous driving with more accurate and reliable environment representation, and therefore, further modified Kodera enables wherein the determining that a question can be asked is further based on whether the vehicle is performing a certain type of maneuver (see Heckmann, paragraph 41, regarding the “system may need some information on another vehicle for safe overtaking. In that case the system may ask the driver “As we want to overtake, will this car pull out?” in that case at first the driver is informed about the action that is currently considered and then the question itself about a particular object like a preceding car is asked”, whereby, for example, a question is asked based a vehicle’s desire to perform an overtake maneuver).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

July 30, 2022
    

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661